Citation Nr: 1712580	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-47 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for scar on back of left hand and burn scar on left wrist.

2.  Entitlement to service connection for headaches, to include as secondary to posttraumatic stress disorder (PTSD) with alcohol abuse and hypertension.

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD with alcohol abuse.

4.  Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Veteran represented by:	Madonna Richardson, Agent

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1970 and from December 1972 to June 1973.  His service included deployment to the Republic of Vietnam, and he is a combat veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In September 2009, the Veteran testified before a hearing officer at the RO in Indianapolis, Indiana.

The Board notes that the claim of entitlement to service connection for a knee condition was previously denied in a June 1974 rating decision.  New and material evidence was not received within a year of notice of the decision.  38 C.F.R. § 3.156(b) (2016).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103.  Subsequently, additional service treatment records were associated with the claims file in September 1989.  As such, VA must reconsider this claim without regard to the finality of the June 1974 rating decision and the issue on appeal has been recharacterized accordingly.  38 C.F.R. § 3.156(c).

The issues of entitlement to service connection for headaches, hypertension, and a bilateral knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  A June 1968 pre-induction medical examination report noted the presence of a scar on the back of the left hand and a burn scar on the left wrist.

2.  The evidence does not support a finding that either the scar on the back of the left hand or the burn scar on the left wrist was aggravated by active service.


CONCLUSION OF LAW

The criteria for service connection for scar on back of left hand and burn scar on left wrist have not been met.  38 U.C.S.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The following pertains to the Veteran's claim of entitlement to service connection for scar on back of left hand and burn scar on left wrist.

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  A standard May 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

Although a VA medical examination or opinion was not provided in connection with the claim, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the evidence does not indicate that the claimed disability may be associated with an established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA's duty to assist has been met.

II. Service Connection

The Veteran seeks service connection for scar on back of left hand and burn scar on left wrist.  For the reasons that follow, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R.       § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of such veteran. 38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (d) (2016). 

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated therein.  38 U.S.C.A. § 1137; 38 C.F.R. § 3.304(b).  Only such conditions as recorded on examination reports are to be considered as noted.  38 C.F.R.                § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (The presumption of soundness only attaches where there has been an induction examination in which the later-complained-of disability was not detected) (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  

In instances where the presumption of soundness does not attach and the disability in question is determined to be a pre-existing condition, service connection may be awarded where the disability is shown to have been aggravated by active service.  38 C.F.R. § 3.306(a).  It must be determined whether there was been any measured worsening of the disability and whether this constituted an increase in the disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); see also Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups during service of a pre-existing condition are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe, 7 Vet. App. at 247-48.

The Veteran's service records reflect that he was awarded a Combat Action Ribbon.  

The Veteran's June 1968 pre-induction medical examination report indicates the presence of a scar on the back of the left hand and of a burn scar on the left wrist.  Thus, both scars were "noted" upon entrance into service, and the presumption of soundness does not attach and it does not need to be rebutted.  38 C.F.R. § 3.304; see VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

A review of the Veteran's service treatment records does not show any complaints or treatment pertaining to either scar.  Both scars are again noted in the Veteran's February 1970 medical examination for discharge from service.

Post-service treatment records do not provide any indication that either scar was aggravated in service.  During a September 2009 RO hearing, the Veteran and his then-representative asserted that both scars were related to his combat service in the Republic of Vietnam, however the Veteran testified that he could not remember how they happened.

Based on the evidence of record, the Board finds that there is not a reasonable basis to conclude that either the scar on the back of the left hand or the burn scar on the left wrist increased in severity during service.  A lay person is competent to report circumstances of which he has first-hand knowledge.  38 C.F.R. § 3.159 (a)(2) (2015).  However, when assessing credibility of lay evidence, the Board must consider factors including, but not limited to erroneous recollection, internal consistency, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board acknowledges the Veteran's assertion that the scars were incurred in service, but this evidence is contradicted by the objective findings of his June 1968 pre-induction medical examination, which showed that they actually pre-existed service.  Moreover, the Veteran testified at his hearing that he could not remember how his scars were incurred.  There is no other competent and credible evidence indicating that these scars worsened during service.  

As the probative evidence shows that these particular scars are not the result of combat with the enemy, the combat provisions of 38 USCA § 1154 (b) (West 2015) are not applicable.  The preponderance of the evidence is against a showing that the scar on back of left hand or burn scar on left wrist were aggravated by active service; there is no doubt to be resolved; service connection for scar on back of left hand and burn scar on left wrist is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for scar on back of left hand and burn scar on left wrist is denied.



REMAND

The Board finds that further development of the remaining issues on appeal is required.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Headaches

Where VA provides a medical examination or opinion it must be adequate.          See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  A VA medical examination or opinion is adequate if it is thorough and contemporaneous, considers the veteran's prior medical examinations and treatment, and describes the disability in sufficient detail so that the Board's evaluation is fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

In this instance, the Veteran underwent a VA medical examination to determine the nature and etiology of his headache condition in October 2013.  The examiner diagnosed: headaches.  The examiner opined that the diagnosed headaches were less likely than not proximately due to or the result of service-connected PTSD with secondary alcohol abuse.  The examiner reasoned that, from a medical perspective, these are completely separate issues with no known association, except for in instances of withdrawal from alcohol abuse.  However, during periods of withdrawal from alcohol abuse, the headaches would not occur on a daily basis, as is the case with the Veteran's headaches condition.  The examiner added that the Veteran is not prescribed any medications for PTSD that sometimes do cause headaches, and that his headaches started years after leaving the military.  In April 2014, a supplemental VA medical opinion was authored, by a different medical professional, to address whether the service-connected PTSD may have aggravated the headaches.  The author did not provide a definitive answer to this question, but did write that the current severity of the headaches was not greater than their baseline severity.

The Board finds the above April 2014 etiological opinion addressing aggravation to be inadequate to decide the claim.  Barr, 451 F.3d at 1337.  This opinion is unclear because it does not affirmatively answer whether the Veteran's headaches were aggravated by his service-connected PTSD; the opinion merely states that the level of severity of the headaches is not in excess of their baseline severity.

Moreover, upon review of the medical evidence of record, the Board notes that two additional pieces of evidence favorable to the Veteran's claim were not considered.  First, a February 2007 evaluation by Dr. J.S. showed that the Veteran reported that his headaches had occurred intermittently over the past 20 to 25 years; this evidence tends to show that their onset pre-dates their 2011 diagnosis.  Second, the same evaluation indicated that the Veteran's headaches were likely related to his elevated blood pressure.  While the Veteran is not service-connected for hypertension, a claim for this disability is on appeal and is being remanded for further development.  The issues are therefore inextricably intertwined and a decision by the Board on the Veteran's headache claim would, at this point, be premature.  

On remand, the Veteran should be scheduled for a new VA examination to determine the nature and etiology of his headaches.  The examiner should provide an opinion that addresses whether the Veteran's headaches were incurred, or otherwise related to, the Veteran's active service, and whether the headaches were proximately caused or aggravated by his PTSD or hypertension.

Hypertension

The Veteran seeks service connection for hypertension.  He contends that this disease is secondary to his service-connected PTSD, and the Board also notes that the Veteran is presumed to have been exposed to herbicides while serving in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Accordingly, on remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.                   See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Bilateral Knee Condition

Where VA provides a medical examination or opinion it must be adequate.  See 38 U.S.C.A. § 5103A(d); Barr, 451 F.3d at 1337.  A VA medical examination or opinion is adequate if it is thorough and contemporaneous, considers the veteran's prior medical examinations and treatment, and describes the disability in sufficient detail so that the Board's evaluation is fully informed.  Stefl, 21 Vet. App. at 123. 

In this instance, the Veteran underwent a VA medical examination to determine the nature and etiology of his bilateral knee condition in November 2009.  The examiner diagnosed mild degenerative joint disease in both knees.  The examiner opined that that the Veteran's knee conditions were less likely as not caused by or related to his first period of service.  The examiner reasoned that there is good range of motion with minimal discomfort or pain related to actual intro-articular pathology.  The examiner wrote that the pain is mostly anterior over the tibial tubercle and worse when at work while on his knees all day.  The examiner concluded that the current knee condition is more likely than not caused by excessive time and pressure on the tibial tubercle as a cement mason.

The Board finds this etiological opinion to be inadequate for two reasons.  Barr, 451 F.3d at 1337.  First, it appears that the examiner limited his findings to only the Veteran's first period of active service; there were two periods of active service, and both should have been considered.  Second, the examiner did not discuss multiple service treatment records that provide evidence favorable to the claim.  To wit, service treatment records from both periods of service show that the Veteran complained of bilateral knee pains and that there was a working diagnosis of Osgood Schlatter's disease.  The Board also notes that the Veteran's symptomatology continued after discharge from service, as evidenced by the Veteran's reported symptom of knee soreness in a March 1974 VA examination report.

Accordingly, remand is required so that the Veteran may be afforded a new VA examination to determine the nature and etiology of his bilateral knee condition.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records since May 2016.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his headaches.  The claims file must be reviewed in conjunction with the examination.  The examiner should address:

a) Whether it is at least as likely as not (a 50 percent or greater probability) that the headaches were incurred in, or are otherwise related to the Veteran's active military service.

In answering this question, the examiner should consider the Veteran's report to Dr. J.S. that he had been experiencing intermittent headaches since at least 1982.  

b) Whether it is at least as likely as not that the Veteran's headaches are proximately caused or aggravated by the Veteran's PTSD or his hypertension.

The examiner should note that in answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the headaches prior to aggravation by the PTSD and/or hypertension.

A fully articulated rationale must be provided for all opinions expressed.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The examiner should review the evidence in the claims file.

a) The examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had onset during, or is otherwise related to, his active service to include as a result of his presumed exposure to herbicides. 

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  The examiner is advised that a negative opinion based solely on the exclusion of hypertension from VA's list of diseases presumed to be related to exposure to herbicides is inadequate.  See 38 C.F.R. § 3.309(e).  A more cogent rationale is requested.

b) The examiner is also asked to answer whether it is at least as likely as not that the Veteran's hypertension was proximately caused or aggravated by his service-connected PTSD.

The examiner should note that in answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the hypertension prior to aggravation by the PTSD.  A fully articulated rationale must be provided for all opinions expressed.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee condition.  The claims file must be reviewed.

a) The examiner is asked to identify the Veteran's current knee disability.  It should be noted that he has a prior diagnosis of mild bilateral degenerative joint disease.  If this is ruled out, or a different or additional diagnosis is made, a complete explanation should be provided.

b) For each knee condition diagnosed, the examiner should indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's knee condition was incurred in, or is otherwise related to, the Veteran's active service.

A complete rationale must be provided for all opinions expressed.  In answering this question, the examiner should consider that the Veteran was treated in service for knee pain, and complained knee pain after discharge as noted in a March 1974 VA examination report.  The examiner should also consider the Veteran's contentions that his bilateral knee condition may be related to physical training, patrols and climbing mountains in service, and running a lot during boot camp.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


